Name: Commission Regulation (EEC) No 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade;  animal product
 Date Published: nan

 Avis juridique important|31981R0139Commission Regulation (EEC) No 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff Official Journal L 015 , 17/01/1981 P. 0004 - 0009 Spanish special edition: Chapter 03 Volume 21 P. 0023 Portuguese special edition Chapter 03 Volume 21 P. 0023 COMMISSION REGULATION (EEC) No 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece (2), and in particular Article 11 (5) thereof, Whereas Commission Regulation (EEC) No 162/74 (3), as last amended by Regulation (EEC) No 2014/75 (4), defined the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff ; whereas since that Regulation was adopted the Common Customs Tariff has been amended ; whereas, in the interests of clarity, the provisions of Regulation (EEC) No 162/74 should be adapted; Whereas the development of trade between the Community and non-member countries in beef and veal products has led to new forms of certificate being designed so as to improve efficiency in this trade ; whereas it seems appropriate for the certificate of authenticity provided for in Regulation (EEC) No 162/74 to be aligned with the certificates for other products in the beef and veal sector; Whereas the products falling within subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff were defined by Commission Regulation (EEC) No 586/77 (5), as last amended by Regulation (EEC) No 882/79 (6); Whereas the provisions of this Regulation are without prejudice to the Community provisions adopted with regard to veterinary legislation and foodstuffs legislation with the aim of protecting human and animal health and preventing falsification and fraud; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The admission of frozen meat from non-member countries to subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff (crop, chuck and blade and brisket cuts) shall be subject to the production of a certificate of authenticity which satisfies the requirements laid down in this Regulation. Article 2 1. The certificate of authenticity shall be made out on a form, a specimen of which is given in Annex I. The size of this form shall be approximately 210 Ã  297 mm. White paper weighing at least 40 grams per square metre shall be used. 2. The forms shall be printed and completed in one of the official languages of the Community ; they may also be printed and completed in the official language or in one of the official languages of the exporting country. 3. The forms shall be completed either in typescript or by hand. In the latter case, ink and block capitals shall be used. 4. Each certificate of authenticity shall bear an individual serial number allocated by the issuing agency referred to in Article 4. Article 3 The certificate shall be submitted, together with the relevant product, to the customs authorities of the importing Member State at any time up to three months from its date of issue. Article 4 1. A certificate of authenticity shall be valid only if it is duly completed and endorsed, in accordance with the instructions set out in Annex I, by an issuing agency appearing on the list given in Annex II. (1) OJ No L 148, 28.6.1968, p. 24. (2) OJ No L 291, 19.11.1979, p. 17. (3) OJ No L 19, 23.1.1974, p. 10. (4) OJ No L 204, 2.8.1975, p. 14. (5) OJ No L 75, 23.3.1977, p. 10. (6) OJ No L 111, 4.5.1979, p. 14. 2. The certificate of authenticity shall be deemed to be duly endorsed if it specifies the place and date of issue and if it bears the stamp of the issuing agency and the signature of the person or persons empowered to sign it. A printed seal may be substituted for the stamp. Article 5 1. An issuing agency appearing on the list set out in Annex II must: (a) be recognized as such by the exporting country; (b) undertake to verify the particulars appearing on certificates of authenticity; (c) undertake to supply to the Commission and to the Member States on request any information enabling the particulars appearing on certificates of authenticity to be evaluated. 2. The list shall be revised if the condition set out in paragraph 1 (a) is no longer satisfied or if an issuing agency does not fulfil one of the obligations which it has assumed. Article 6 Regulation (EEC) No 162/74 is hereby repealed. Certificates issued in accordance with Regulation (EEC) No 162/74 shall, however, remain valid until 30 June 1981. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1981. For the Commission The President Gaston THORN ANNEX I >PIC FILE= "T0020137"> >PIC FILE= "T9001316"> ANNEX II List of agencies in exporting countries empowered to issue certificates of authenticity >PIC FILE= "T0020138">